PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 18-1173


SIERRA CLUB; WEST VIRGINIA RIVERS COALITION; INDIAN CREEK
WATERSHED ASSOCIATION; APPALACHIAN VOICES; CHESAPEAKE
CLIMATE ACTION NETWORK,

                   Petitioners,

             v.

UNITED STATES ARMY CORPS OF ENGINEERS; MARK T. ESPER, in his
official capacity as Secretary of the U.S. Army; TODD T. SEMONITE, in his
official capacity as U.S. Army Chief of Engineers and Commanding General of the
U.S. Army Corps of Engineers; PHILIP M. SECRIST, in his official capacity as
District Commander of the U.S. Army Corps of Engineers, Huntington District;
MICHAEL E. HATTEN, in his official capacity as Chief, Regulatory Branch, U.S.
Army Corps of Engineers, Huntington District,

                   Respondents,

MOUNTAIN VALLEY PIPELINE, LLC,

                   Intervenor.


                                    No. 18-1757


SIERRA CLUB; WEST VIRGINIA RIVERS COALITION; INDIAN CREEK
WATERSHED ASSOCIATION; APPALACHIAN VOICES; CHESAPEAKE
CLIMATE ACTION NETWORK,

                   Petitioners,

             v.
UNITED STATES ARMY CORPS OF ENGINEERS; MARK T. ESPER, in his
official capacity as Secretary of the U.S. Army; TODD T. SEMONITE, in his
official capacity as U.S. Army Chief of Engineers and Commanding General of the
U.S. Army Corps of Engineers; PHILIP M. SECRIST, in his official capacity as
District Commander of the U.S. Army Corps of Engineers, Huntington District;
MICHAEL E. HATTEN, in his official capacity as Chief, Regulatory Branch, U.S.
Army Corps of Engineers, Huntington District,

                   Respondents,

MOUNTAIN VALLEY PIPELINE, LLC,

                   Intervenor.



       On Petitions for Review of Actions by the U.S. Army Corps of Engineers.
                                (LRH-2015-592-GBR)


Argued: September 28, 2018                              Decided: November 27, 2018


Before GREGORY, Chief Judge, WYNN and THACKER, Circuit Judges.


Vacated by published opinion. Judge Wynn wrote the opinion, in which Chief Judge
Gregory and Judge Thacker joined.


ARGUED:          Derek O. Teaney, APPALACHIAN MOUNTAIN ADVOCATES,
Lewisburg, West Virginia, for Petitioners. John David Gunter II, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents. George Peter
Sibley, HUNTON ANDREWS KURTH, LLP, Richmond, Virginia, for Intervenor. ON
BRIEF:       Evan D. Johns, APPALACHIAN MOUNTAIN ADVOCATES, INC.,
Lewisburg, West Virginia, for Petitioners. Jeffrey H. Wood, Acting Assistant Attorney
General, Eric Grant, Deputy Assistant Attorney General, Emily A. Polachek,
Environment & Natural Resources Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents. Kevin S. Elliker, Richmond, Virginia,
Deidre G. Duncan, Brian R. Levey, HUNTON ANDREWS KURTH LLP, Washington,
D.C.; Robert McLusky, Douglas J. Crouse, JACKSON KELLY PLLC, Charleston, West
Virginia, for Intervenor.


                                         2
WYNN, Circuit Judge:

       The Sierra Club, West Virginia Rivers Coalition, Indian Creek Watershed

Association,   Appalachian    Voices,    and       Chesapeake   Climate   Action   Network

(“Petitioners”) ask this Court to set aside Respondent U.S. Army Corps of Engineers’

(the “Corps”) December 22, 2017, verification (“Verification”) and July 3, 2018,

reinstated verification (“Reinstatement”) that construction of the Mountain Valley

Pipeline (the “Pipeline”) can proceed under the terms and conditions of Clean Water Act

Nationwide Permit 12 (“NWP 12”), rather than an individual permit. For the reasons that

follow, we hold that the Corps lacked statutory authority to substitute its own special

condition “in lieu of” a different special condition imposed by West Virginia as part of its

certification of NWP 12.

       We further conclude that, absent completion of the notice-and-comment

procedures required by the Clean Water Act, a state cannot waive a special condition

previously imposed as part of its certification of a nationwide permit. Because West

Virginia did not follow its federally mandated notice-and-comment procedures in

waiving another special condition the state imposed as part of its certification of NWP

12, that condition remains a required—but, in this case, unsatisfied—condition of the

nationwide permit. Accordingly, we vacate, in their entirety, the Corps’ December 22,

2017, Verification and July 3, 2018, Reinstatement authorizing the Pipeline’s compliance

with NWP 12.




                                               3
                                            I.

                                            A.

       The 42-inch diameter natural gas Pipeline proposes to run 304 miles through parts

of Virginia and West Virginia, crossing the Corps’ Pittsburgh, Norfolk, and Huntington

Districts.   In the Corps’ Huntington District, the Pipeline and related access roads

propose to cross 591 federal water bodies, including four major rivers (the Elk, Gauley,

Greenbrier, and Meadow), three of which are navigable-in-fact rivers regulated by

Section 10 of the Rivers and Harbors Act of 1899 (the Elk, Gauley, and Greenbrier). 33

U.S.C. § 403. Following extensive administrative proceedings, Intervenor Mountain

Valley Pipeline, LLC (“Mountain Valley”) obtained a certificate from the Federal Energy

Regulatory Commission (“FERC”) to construct and operate the Pipeline.               Because

construction of the Pipeline will involve the discharge of fill material into federal waters,

the Clean Water Act requires that Mountain Valley obtain clearance from the Corps

before beginning construction. 33 U.S.C. § 1344(a).

       The Corps has established, by regulation, two methods to obtain a permit to

discharge fill material into federal waters. See Crutchfield v. Cty. of Hanover, Va., 325

F.3d 211, 214 (4th Cir. 2003). First, the Corps “can issue individual permits on a case-

by-case basis,” through a “resource-intensive review” requiring “extensive site-specific

research and documentation, promulgation of public notice, opportunity for public

comment, consultation with other federal agencies, and a formal analysis justifying the

ultimate decision to issue or refuse the permit.” Id. (citing 33 C.F.R. §§ 320.4, 325.1–

325.3). Alternatively, “interested parties can try to fit their proposed activity within the

                                             4
scope of an existing general permit,” in this case NWP 12, “which acts as a standing

authorization for developers to undertake an entire category of activities deemed to create

only minimal environmental impact.” Id. (citing 33 U.S.C. § 1344(e); 33 C.F.R. §§

320.1(c), 330.1(b)–(c)). Potential permittees “must satisfy all terms and conditions of an

NWP for a valid authorization to occur.”          33 C.F.R. § 330.4(a) (emphasis added).

Mountain Valley elected to pursue the general permit approach to obtain the Corps’

clearance to discharge fill as part of Pipeline construction.

       NWP 12, reissued most recently in 2017, 82 Fed. Reg. 1860 (Jan. 6, 2017),

authorizes the discharge of dredged or fill material into federal waters attributable to “the

construction, maintenance, repair, and removal of utility lines and associated facilities in

waters of the United States.” J.A. 40. NWP 12 includes several General Conditions

designed to ensure that activities falling under NWP 12 minimally impact water quality,

the aquatic environment and adjacent land, and water bodies managed by the Corps. See,

e.g., J.A. 45–46 (establishing conditions related to “adverse effects from impoundments,”

“soil erosion and sediment controls,” and “removal of temporary fills.”).           General

Condition 7 provides that, “No activity may occur in the proximity of a public water

supply intake, except where the activity is for the repair or improvement of public water

supply intake structures or adjacent bank stabilization.” J.A. 46.

       As with any other federal Clean Water Act permit, an applicant for a Section

1344(a) permit, like Mountain Valley, “shall provide the [Corps] a certification from the

State in which the discharge originates or will originate,” unless the state waives, either

explicitly or by inaction, its right to independently certify the project. 33 U.S.C. §

                                              5
1341(a)(1); see also 33 C.F.R. § 325.2(b)(1)(ii). Section 1344(a)(1)’s state certification

requirement also applies to “general” permits, like NWP 12. 33 C.F.R. § 330.4(c)(1).

When, as is the case with NWP 12, a state’s certification of the general permit imposes

additional “special conditions,” the Corps must “make these special conditions regional

conditions of the NWP for activities which may result in a discharge into waters of the

United States in that state, unless [the Corps] determines that such conditions do not

comply with the provisions of 33 C.F.R. § 325.4.” Id. § 330.4(c)(2).

      Pursuant to its authority under 33 U.S.C. § 1341(a)(1), West Virginia imposed,

after providing public notice and receiving public comment, several additional “Special

Conditions” as part of its certification of NWP 12. Relevant to this case are Special

Conditions A and C. Special Condition A, in relevant part, provides that:

      Individual State Water Quality Certification is required for

      i.     Pipelines equal to, or greater than 36 inches in diameter;
      ii.    Pipelines crossing a Section 10 river (unless the bore is greater than
             100 feet below the stream bed on the Ohio River mainstem, or
             greater than 50 feet below the stream bed on the Ohio River
             mainstem, or greater than 50 feet below the stream bed on all other
             Section 10 waters);

J.A. 43. And Special Condition C provides that:

      Individual stream crossings must be completed in a continuous, progressive
      manner and within 72 hours during seasonal normal or below normal
      stream flow conditions. Crossings on the Ohio River, Kanawha River, New
      River, Monongahela River, and the Little Kanawha River, below the
      confluence with Hughes Rivers, are exempt from the 72-hour requirements.
      All stream activities shall be completed as rapidly as possible.

J.A. 43–44. Accordingly, under Special Conditions A and C, NWP 12 in West Virginia

requires certain pipelines to obtain an individual Section 401 certification (Special

                                            6
Condition A) and limit construction of stream crossings to a 72-hour window, except for

certain rivers not at issue in the instant case (Special Condition C). NWP 12 also requires

the submission of a pre-construction notification to the Corps if any of seven criteria are

met. Given the nature and scope of the Pipeline project, it satisfies several of these

conditions.   On February 25, 2016, Mountain Valley submitted an NWP 12 pre-

construction notification for the Pipeline’s 591 water crossings in the Huntington District.

                                                 B.

       To comply with Special Condition A, Mountain Valley applied to the West

Virginia Department of Environmental Protection (the “State Department”) for an

individual water quality certification. On March 23, 2017, the State Department issued a

conditional grant of the certification, subject to certain special conditions and the

standard 401 conditions. Petitioner Sierra Club timely petitioned this Court for review of

the Department’s individual certification. Sierra Club v. W. Va. Dep’t of Envtl. Prot.,

No. 17-1714, ECF No. 3 (4th Cir. June 9, 2017). The State Department then sought

voluntary remand with vacatur of its verification with this Court, contending that “the

information used to issue the Section 401 Certification needs to be further evaluated and

possibly enhanced” and that it “needs to reconsider its antidegradation analysis in the

Section 401 Certification.” Id., ECF No. 42 (4th Cir. Sept. 13, 2017). On October 17,

2017, we granted the motion, vacated the Pipeline’s individual water quality certification,

and remanded to the State Department pursuant to 15 U.S.C. § 717r(d)(3). Id., ECF No.

45 (4th Cir. Oct. 17, 2017). On remand, the State Department purported to waive its

requirement that Mountain Valley obtain an Individual 401 Water Quality Certification.

                                             7
Accordingly, Mountain Valley does not have an individual state water quality

certification under Section 401 of the Clean Water Act.

       On December 22, 2017, the Corps issued the Verification concluding that the

Pipeline project meets the criteria of NWP 12, provided Mountain Valley “compl[ies]

with all terms and conditions of the enclosed material and the enclosed special

conditions.” J.A. 1–2. The Verification recognized that Mountain Valley’s expected

construction timeframe of these crossings would “take a total of 4-6 weeks to complete,

1-3 weeks for each side of the crossings.” J.A. 86. Based on consultation with FERC,

Mountain Valley plans to use a “dry open cut” method to construct the Pipeline through

four major, Corps-managed rivers (the Elk, Gauley, Greenbrier, and Meadow), which

requires installing cofferdams directing water away from a riverbed construction area to

minimize sedimentation and erosion. This “dry” open-cut method takes longer than

“wet” open-cut construction, which involves constructing a pipeline while water

continues to flow over the riverbed.

       On May 22, 2018, pursuant to 15 U.S.C. § 717r(d)(1), Petitioner Sierra Club

moved this Court to stay the Verification on grounds that contrary to the 72-hour limit set

forth in Special Condition C, Mountain Valley expected to take four-to-six weeks to

construct river crossings for the Pipeline through the Elk, Gauley, Greenbrier, and

Meadow Rivers. ECF No. 40. On that same date, the Corps suspended the verification—

purportedly as to the four rivers only—in order to “evaluat[e] the extent of [Mountain

Valley’s] compliance” with Special Condition C. J.A. 254. On June 21, 2018, this Court

stayed the entire Verification. ECF No. 58.

                                              8
       On May 30, 2018, the Corps sent a letter to the State Department requesting the

State Department’s “views on whether the use of the dry-cut construction method is

protective of water quality at the four crossings . . . ?” J.A. 256. The Corps further asked

if the State “Department believe[s] that requiring the use of the method is more stringent

for protecting water quality than the time requirement in Special Condition C?” Id. The

next day, the State Department sent a letter to the Corps stating that it “believes the use of

the ‘dry’ cut construction method . . . is more protective of water quality at each of the

crossings” and “provides more stringent water quality protections than the time

requirement in Special Condition C.” J.A. 258. The State Department did not notify or

solicit feedback from the public in any manner before responding to the Corps’ letter.

       On July 3, 2018, the Corps sent the Reinstatement to Mountain Valley

“reinstat[ing] with modifications” its prior Verification of the Pipeline project’s

compliance with NWP 12.         J.A. 229–30.      Citing 33 C.F.R. § 330.5(d)(1)—which

provides that the District Engineer has discretionary authority to modify a “case specific

activity’s authorization under an NWP”—the Corps imposed several additional “special

conditions” in the Reinstatement. In particular, Special Condition 6 provides that:

       Construction of each river crossing (Greenbrier River, Gauley River, Elk
       River and Meadow River) will [be] conducted using the “dry” open-cut
       methodology (water-filled cofferdam approach) to minimize adverse effects
       to water quality, the aquatic environment, and overall environmental
       impacts. This Special Condition shall apply in lieu of Special Condition C
       of the West Virginia Department of Environmental Protection’s (WVDEP)
       Section 401 Water Quality Certification (WQC) issued for Nationwide
       Permit 12 in West Virginia.




                                              9
J.A. 232.   The Reinstatement further noted that, in its Final Environmental Impact

Statement for the Pipeline project, FERC concluded that “the proposed ‘dry’ method is

preferred [to the ‘wet’ method] and thus found this method to be ‘acceptable.’” J.A. 229.

And the Reinstatement emphasized that the State Department also determined that the use

of the “dry” cut construction “is more protective of water quality at each of the crossings

of the Gauley, Greenbrier, Elk, and Meadow Rivers” as such techniques “generally

provide better control of environmental sedimentation and more protection to the aquatic

environment” than “wet” cuts, though “dry” crossings take longer to complete. J.A. 228.

       Petitioners again timely filed a petition with this Court challenging the Corps’

Reinstatement, and on July 6, 2018, Petitioners and Respondents filed a joint motion to

consolidate that petition with Petitioners’ earlier challenge to the Verification. Petitioners

raise four issues: (1) whether the Corps exceeded its authority in the Reinstatement to

impose Special Condition 6 “in lieu of” NWP 12’s Special Condition C; (2) whether the

Huntington Verification is inconsistent with Special Condition A; (3) whether the

Verification lacked sufficient analysis of General Condition 7, and therefore fails

arbitrary and capricious review; 1 and (4) whether complete vacatur or remand without

vacatur is an appropriate remedy.


       1
          Because we find that the Verification and Reinstatement exceeded the Corps’
statutory authority, we need not—and thus do not—address whether the Corps acted
arbitrarily and capriciously in its determination that Mountain Valley complied with
General Condition 7. To the extent that Mountain Valley again seeks to fit the Pipeline
project within the scope of NWP 12, the Corps, in the first instance, can more fulsomely
address the Pipeline’s compliance with General Condition 7 if it believes doing so would
be necessary or beneficial.

                                             10
                                           II.

       Petitioners’ challenges to the Verification and the Reinstatement are governed by

the standards for reviewing administrative actions set forth in the Administrative

Procedure Act (“APA”). Under the APA, we may “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or not otherwise in accordance with law.” 5 U.S.C. § 706(2)(A).

       We first address Petitioners’ claim that the Corps exceeded its statutory and

regulatory authority by imposing Special Condition 6 “in lieu of” NWP 12’s Special

Condition C. Petitioners assert that the verification was “not . . . in accordance with

law,” 5 U.S.C. § 706(2)(A), because (1) the Corps was without authority under the Clean

Water Act to reject or replace a condition imposed as part of West Virginia’s certification

of NWP 12 and (2) even if the Corps had such statutory authority, imposing Special

Condition 6 “in lieu of” Special Condition C conflicted with the Corps’ regulations

implementing the Clean Water Act.

                                            A.

                                            1.

       We turn first to the statutory claim. Petitioners challenge Special Condition 6 on

grounds that the Corps lacks authority under the Clean Water Act to “reject Section 401

certification conditions or remove them from a federal permit.” Pet’rs’ Br. at 30. When

a challenger asserts that an agency action conflicts with the language of a statute, we

generally apply the two-step analytical framework set forth in Chevron U.S.A., Inc. v Nat.

Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984). A court first “looks to the ‘plain

                                            11
meaning’ of the statute to determine if the regulation responds to it.” King v. Burwell,

759 F.3d 358, 367 (4th Cir. 2014), aff’d, 135 S. Ct. 2480 (2015) (quoting Chevron, 467

U.S. at 842–43). “If it does, that is the end of the inquiry and the regulation stands.” Id.

If the statute is ambiguous, courts then “move[] to Chevron’s second step and defer[] to

the agency’s interpretation so long as it is based on a permissible construction of the

statute.” Id.

       But as the Supreme Court held in United States v. Mead Corp., 533 U.S. 218

(2001), when an agency does not act with “the force of law,” the agency action is not

entitled to Chevron deference. Sierra Club v. U.S. Dep’t of the Interior, 899 F.3d 260,

286 (4th Cir. 2018) (quoting Mead, 533 U.S. at 226–27). Rather, in such circumstances,

we afford the agency “modest” Skidmore deference, to the extent the agency’s reasoning

“give[s] it power to persuade,” or, in the absence of such reasoning, no deference at all.

Sierra Club, 899 F.3d at 288. An agency interpretation carries the “force of law” when

“first, Congress has ‘delegated authority to the agency generally to make rules’ and,

second, the ‘agency interpretation claiming deference was promulgated in the exercise of

that authority.’” Id. at 286 (quoting Mead, 533 U.S. at 226–27).

       When an agency’s interpretation “derives from notice-and-comment rulemaking,”

it will “almost inevitably receive Chevron deference.” Knox Creek Coal Corp. v. Sec’y

of Labor, Mine Safety & Health Admin., 811 F.3d 148, 159 (4th Cir. 2016) (citation

omitted). However, “where an agency has interpreted a statute without aid or constraint

from APA rulemaking procedures,” we must look for “‘other circumstances’. . . where

there are ‘indicia of a legislative-type determination.’” Id. (citations omitted). Agency

                                             12
decisions with “procedural hallmarks of legislative decision-making” must include, “[a]t

minimum . . . future application to claim rulemaking power.” Sierra Club, 899 F.3d at

287. Other indicia of a legislative-type determination include the agency’s consideration

of “conflicting policies . . . [and] adversarial viewpoints” and its use of

“a relatively formal administrative procedure tending to foster the fairness and

deliberation that should underlie a pronouncement of law.” Id. at 287–88.

       The Corps’ July 3, 2018, Reinstatement to Mountain Valley authorizing Special

Condition 6 “in lieu of” Special Condition C necessarily rests on the Corps’

determination that it has the statutory authority to substitute, on a case-specific basis, its

own conditions for those conditions imposed by states as part of their certification of an

NWP. Yet this determination, which the Corps nowhere expressly addresses in the

Reinstatement, neither results from notice-and-comment rulemaking nor bears any of the

“procedural hallmarks of a legislative-type determination.”         Id. at 288.   This legal

determination, upon which the Reinstatement relies, has no precedential value.

       Indeed, the imposition of Special Condition 6 is highly specific to the four river

crossings across the Greenbrier, Gauley, Elk, and Meadow Rivers, and makes no mention

of the Condition even applying to all future crossings across those rivers. See also High

Sierra Hikers Ass’n v. Blackwell, 390 F.3d 630, 648 (9th Cir. 2004) (“The Forest Service

was not acting with the force of law in this case because it was granting permits, not

acting in a way that would have precedential value for subsequent parties.”). Nor does

the Reinstatement indicate any “adversarial or deliberative process where opposing views

were presented or considered” with respect to whether the Corps has the statutory

                                             13
authority to substitute its own conditions in place of state-imposed conditions. Sierra

Club, 899 F.3d at 288. Instead, the Corps issued the Reinstatement after making a one-

off, independent, and case-specific determination that Mountain Valley’s “proposed

discharge of dredged and/or fill material” at the four river crossings meets the criteria for

NWP 12, provided Mountain Valley comply with all terms and conditions of the permit.

J.A. 229. Further, were Chevron even to apply, the Corps would receive no deference

because the Clean Water Act, as described further below, is not ambiguous as to whether

Special Condition C applies to NWP 12.

       Because the Corps’ interpretation of the Clean Water Act with respect to Special

Condition 6 does not merit Chevron review, we next consider whether it is entitled to

Skidmore deference.       Skidmore deference is appropriate depending upon “the

thoroughness evident in [the agency’s] consideration, the validity of its reasoning, its

consistency with earlier and later pronouncements, and all those factors which give it

power to persuade, if lacking power to control.”            Skidmore, 323 U.S. at 140.

       Here, however, the Reinstatement is completely devoid of any statutory analysis—

Special Condition 6 does not even reference the Clean Water Act. In fact, the only

explicit reference to the Act in the entire Reinstatement states the following: “Section 404

of the Clean Water Act . . . requires a Department of Army permit be obtained prior to

discharging dredged and/or fill material into waters of the United States, including

wetlands.” J.A. 228. There is no effort made to explain or justify how the statutory text

affords the Corps the authority to issue one special condition “in lieu of” a state-imposed

condition, as it did in replacing Special Condition C with Special Condition 6.          See

                                             14
Sierra Club, 899 F.3d at 288 (“[B]ecause NPS makes no effort to specifically apply

§ 460a-8 to natural gas pipelines or to evaluate contrary arguments, its interpretation

wholly lacks explanatory and persuasive power.”).

      Accordingly, the Corps’ Reinstatement warrants neither Chevron nor Skidmore

deference. So, we review de novo the Corps’ construction of its authority under the

Clean Water Act to replace a state-imposed condition on a nationwide permit.

                                                  2.

      In interpreting a statute, the “cardinal rule . . . is that the intent of [Congress] is to

be given effect.” NLRB v. Wheeling Elec. CO., 444 F.2d 783, 787 (4th Cir. 1971). To

ascertain congressional intent, we first “determine whether the language at issue has a

plain and unambiguous meaning.” Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997).

When considering the plain meaning of the statutory language, we also “must consider

the context in which the statutory words are used because . . . we read statutes as a

whole.” Ayres v. U.S. Dep’t of Veterans Affairs, 473 F.3d 104, 108 (4th Cir. 2006)

(citation omitted). If the statute is unambiguous, “our inquiry into Congress’ intent

is at an end, for if the language is plain and the statutory scheme is coherent and

consistent, we need not inquire further.” William v. Gonzales, 499 F.3d 329, 333 (4th

Cir. 2007) (internal quotation marks omitted). We also look to a statute’s legislative

history as further evidence of congressional intent. Elm Grove Coal Co. v. Director,

O.W.C.P., 480 F.3d 278, 293 (4th Cir. 2007). Accordingly, we start with the plain

language of Section 1341(d) of the Clean Water Act but also consider its structure,

purpose, and legislative history as additional evidence of congressional intent.            See

                                             15
Healthkeepers, Inc. v. Richmond Ambulance Auth., 642 F.3d 466, 471 (4th Cir. 2011)

(“[S]tatutory construction . . . is a holistic endeavor.”) (citing United Sav. Ass’n. v.

Timbers of Inwood Forest Assocs., 484 U.S. 365, 371 (1988)).

       The plain language of Section 1341(d) of the Clean Water Act provides that any

state certification “shall become a condition on any Federal license or permit.” 33 U.S.C.

§ 1341(d) (emphasis added). This language leaves no room for interpretation. “Shall” is

an unambiguously mandatory term, meaning, as courts have uniformly held, that state

conditions must be conditions of the NWP—i.e., the Corps “may not alter or reject

conditions imposed by the states.” U.S. Dep’t of Interior v. F.E.R.C., 952 F.2d 538, 548

(D.C. Cir. 1992) (emphasis added); see also Am. Rivers, Inc. v. F.E.R.C., 129 F.3d 99,

107 (2d Cir. 1997) (recognizing the “unequivocal” and “mandatory” language of Section

1341(d)). Every Circuit to address this provision has concluded that “a federal licensing

agency lacks authority to reject [state Section 401 certification] conditions in a federal

permit.” Snoqualmie Indian Tribe v. F.E.R.C., 545 F.3d 1207, 1218 (9th Cir. 2008)

(collecting cases); see also F.E.R.C., 952 F.2d at 548 (“FERC may not alter or reject

conditions imposed by the states through section 401 certificates.” (emphasis added)).

The plain language of the statute does not authorize the Corps to replace a state condition

with a meaningfully different alternative condition, even if the Corps determines that the

alternative condition is more protective of water quality.

       The Corps concedes as much, acknowledging that it is an “established principle

that an agency may not ignore a state condition and issue a permit with less stringent

conditions.” Gov’t Br. at 21. Nevertheless, the Corps contends that its imposition of

                                             16
Special Condition 6 “in lieu of” Special Condition C does not run afoul of that rule

because the Corps does not claim discretion to ignore, reject, or replace Special

Condition C. Instead, the Corps claims that it “has incorporated Special Condition C into

NWP 12 in West Virginia, and Special Condition C continues to define the scope of

NWP 12 authorizations in other cases.” Id. at 21–22. Put differently, the Corps argues

that Section 1341(d) authorizes the Corps to reject or alter conditions in a state

certification of a Nationwide Permit on a project-specific basis if the condition meets the

“floor for water quality protection” provided for in Special Condition C. Id.

       The Corps’ argument fails for two reasons. First, contrary to the Corps’ position,

the Reinstatement’s explicit language applying Special Condition 6 “in lieu of” Special

Condition C indicates that it is replacing Special Condition C. See Dorzback v. Collison,

195 F.2d 69, 72 (3d Cir. 1952) (“The phrase ‘in lieu of’ means ‘instead of.’”). By

substituting Special Condition 6 for Special Condition C, the Corps effectively and

unlawfully “reject[ed]” a state-imposed condition. F.E.R.C., 952 F.2d at 548. Second,

the Corps’ argument presupposes that the Clean Water Act’s requirement regarding the

mandatory incorporation of state conditions differs in the context of nationwide permits

versus individual permits.    Yet no statutory language supports this claim.       On the

contrary, neither Section 1341(d), nor any other provision in Section 1341, draws any

distinction between nationwide and individual permits.

      The Corps also claimed at oral argument that its position is supported by the Ninth

Circuit’s decision in Snoqualmie. Oral Argument at 39:47–40:40. In that case, the

Washington State Department of Ecology issued a water quality certification specifying

                                            17
minimum water flows over the Snoqualmie Falls, a sacred site for the Snoqualmie Tribe.

Snoqualmie, 545 F.3d at 1211. As required by Section 401 of the Clean Water Act,

FERC made compliance with the state’s water quality certification a condition of its

license. Id. Subsequently, FERC revised its license to require higher minimum flows at

all times during May and June. Id. at 1212. The Ninth Circuit considered whether a

federal agency like FERC could “impose additional, more stringent requirements above

the standards contained in a state’s [certification].” Id. at 1218. The Court held that an

agency “may require additional license conditions that do not conflict with or weaken the

protections” in the state certification. Id. at 1219 (emphasis added). But unlike the case

here, “FERC’s increase in minimum water flows is not contrary to, nor did it weaken, the

minimum flow requirements” in the state’s water quality certification. Id. at 1219. Put

differently, FERC’s revised condition in Snoqualmie still allowed for compliance with

the state condition.

       Snoqualmie meaningfully differs from the instant case because there is no dispute

that Special Condition 6 and Special Condition C cannot simultaneously be satisfied. In

fact, Special Condition 6 expressly contemplates that the “dry” method will take longer

than the 72-hour limit prescribed by Special Condition C, and therefore Mountain Valley

cannot satisfy Special Condition C while using the “dry” method.          Only if Special

Condition 6 had required a river-crossing time of within 72 hours could both conditions

be satisfied. Indeed, the Reinstatement specifically states that the “dry” open-cut method,

which cannot be achieved in 72 hours, would “otherwise be inconsistent with Special

Condition C.” J.A. 245. Because the Clean Water Act mandates that Special Condition

                                            18
C be followed under NWP 12, we conclude that the Corps’ issuance of the Reinstatement

authorizing Special Condition 6 “in lieu of” Special Condition C exceeded its statutory

authority and therefore must be vacated under 5 U.S.C. § 706(2)(C).

       Congress’s express purpose in enacting the Clean Water Act—and Section 1341,

in particular—as well as that provision’s legislative history are in accord with Section

1341(d)’s plain and unambiguous language. If adopted, the Corps’ broad interpretation

of its own discretionary authority would significantly upset Congress’s carefully

prescribed allocation of authority between federal and state agencies in the Clean Water

Act. The Act explicitly recognizes “[i]t is the policy of the Congress to recognize,

preserve, and protect the primary responsibilities and rights of States to prevent, reduce,

and eliminate pollution, to plan the development and use (including restoration,

preservation, and enhancement) of land and water resources.” 33 U.S.C. § 1251(b)

(emphasis added). And the Act further states that, unless expressly provided, “nothing . .

. shall preclude or deny” the right of states to “control the discharge of dredged or fill

material in any portion of the navigable waters within the jurisdiction of such State,” and

agencies “shall comply” with these state requirements. 33 U.S.C. § 1344(t).

       Legislative history further emphasizes the central role Congress intended for the

States to play under the regulatory scheme laid out in the Act. See S. Rep. 92–414, at 4

(1971) (“The States have first responsibility for enforcement of their standards.”); see

also S. Rep. 92–414, at 69 (1971) (“In addition, [Section 401] makes clear that any water

quality requirements established under State law, more stringent than those requirements

established under this Act, also shall through certification become conditions on any

                                            19
Federal license or permit.”) (emphasis added); Jim Rossi & Thomas Hutton, Federal

Preemption and Clean Energy Floors, 91 N.C. L. Rev. 1283, 1294–95 (2013) (observing

that the Act’s authorization of state-determined water quality standards is “widely

considered a leading example of cooperative federalism”).

      Of particular relevance, the Senate Report addressing the version of Section 401

ultimately enacted by Congress also specifically states that “[t]he purpose of the

certification mechanism provided in [Section 1341] is to assure that Federal licensing or

permitting agencies cannot override State water quality requirements.” S. Rep. 92–414,

at 69 (1971) (emphasis added). Yet “overriding” state water quality requirements is

precisely what the Corps seeks to do here. By substituting Special Condition 6 for Special

Condition C, the Corps has essentially directed a federal agency override of West

Virginia’s state-imposed condition as part of NWP 12. Such agency action is explicitly

barred by the Act.

      The State certifications under Section 401 are “essential in the scheme to preserve

state authority to address the broad range of pollution,” S.D. Warren Co. v. Maine Bd. of

Envtl. Prot., 547 U.S. 370, 386 (2006), and states remain, “under the Clean Water Act,

the prime bulwark in the effort to abate water pollution.” Keating v. FERC, 927 F.2d

616, 622 (D.C. Cir. 1991); see also Sierra Club v. State Water Control Bd., 898 F.3d 383,

390 (4th Cir. 2018) (“Under the CWA, states have the primary role in promulgating water

quality standards.”) (citation omitted). Were the Corps’ construction of the Clean Water

Act accepted, the Corps could, in future, replace any state condition with an alternative

condition, so long as it deemed the alternative condition more environmentally

                                           20
protective. We decline to sanction this level of discretionary authority that would allow

the Corps, with few guardrails, to replace state-imposed conditions.

       Indeed, such authority would materially alter the Clean Water Act’s balance of

authority between federal agencies and the states. For example, another special condition

imposed by West Virginia as part of its certification of NWP 12—Special Condition L—

provides that “[n]o structure authorized by this permit shall impede or prevent fish

movement upstream or downstream.” J.A. 44. Under the Corps’ theory, it would be

permissible for the Corps to replace that structure prohibition with, for example, a “dry”

open cut provision so long as the Corps determined the “dry” provision was, overall,

more protective of water quality than the structure provision, even though those

conditions appear to target substantively different environmental protection goals.

Further, the state may have legitimate reasons for preferring the structure condition to the

dry-cut condition, even if the dry-cut condition is more environmentally protective. For

example, the state may be more concerned with preserving places for fish to spawn than

preventing erosion and sedimentation. 2 Put simply, the state may prefer protecting the

environment in one way to protecting it in another way.          But in enacting Section

1341(a)(1), Congress did not intend to allow federal agencies to “override” such state

policy determinations. S. Rep. 92–414, at 69 (1971). That the Corps seeks to override

state policy decisions without providing public notice or receiving public comment—


       2
         We recognize that West Virginia has issued a draft for public comment to modify
its Special Conditions for Section 401 NWPs. However, until that process concludes and
a modification is issued, we are bound by the state’s current certification of NWP 12.

                                            21
procedures required by Congress in Sections 1341 and 1344—renders the Corps’ claim of

unconstrained authority to set aside state certification conditions on a case-by-case basis

all the more problematic. See infra Part III.

       Absent any further limiting principles, the Corps’ interpretation would radically

empower it to unilaterally set aside state certification conditions as well as undermine the

system of cooperative federalism upon which the Clean Water Act is premised. Further,

the plain language of the Clean Water Act does not authorize the Corps to replace a state

condition with a meaningfully different alternative condition, even if the Corps

reasonably determines that the alternative condition is more protective of water quality.

Accordingly, we vacate the July 3, 2018, Reinstatement as exceeding the Corps’ statutory

authority. 5 U.S.C. § 706(2)(C).

                                                B.

       The Corps’ own Clean Water Act implementing regulations reinforce our

conclusion that Section 1341(d)’s plain and unambiguous language bars the Corps from

replacing Special Condition C with Special Condition 6. The Reinstatement primarily

cites to 33 C.F.R. §§ 330.1(d) and 330.1(e)(2) as the relevant authority for the Corps’

replacement of Special Condition C, although the Reinstatement does not explain in any

depth how the Act authorizes such an interpretation or application of those provisions.

Instead, the Reinstatement merely states that the Corps “used its discretion” under these

two provisions and “determined a modification of Special Condition C is necessary to

‘further condition or restrict the applicability’ of NWP 12.” J.A. 245.

       Section 330.1(d) provides:

                                                22
       District and division engineers have been delegated a discretionary
       authority to suspend, modify, or revoke authorizations under an NWP. This
       discretionary authority may be used by district and division engineers only
       to further condition or restrict the applicability of an NWP for cases where
       they have concerns for the aquatic environment under the Clean Water Act
       section 404(b)(1) Guidelines or for any factor of the public interest.

Likewise, Section 330.1(e)(2) provides that the Corps district engineer, in responding to a

precertification notice

       may add activity-specific conditions to ensure that the activity complies
       with the terms and conditions of the NWP and that the adverse impacts on
       the aquatic environment and other aspects of the public interest are
       individually and cumulatively minimal.

Although not mentioned in the Reinstatement, the Corps also relies in its briefing on 33

C.F.R. § 330.4(e), which provides that the Corps “reserves the right (i.e., discretion) to

modify . . . NWP authorizations.” 33 C.F.R. § 330.4(e). Modification “means the

imposition of additional or revised terms or conditions on the authorization.” Id. The

Corps argues that Special Condition 6 constitutes a “further condition or restrict[ion]” on

NWP 12 and therefore was within its discretionary authority.

       But a close reading of those regulations and the Corps’ other regulations

implementing Section 1341, as well as the plain language of that statute, do not support

the discretionary authority the Corps claims to substitute Special Condition 6 for Special

Condition C. The Corps’ regulations state that “a prospective permittee must satisfy all

terms and conditions of an NWP for a valid authorization to occur.” 33 C.F.R. § 330.4(a)

(emphasis added). This regulation therefore further supports that we must follow the

specific mandates of Section 1341(d), which govern the state certification of NWPs.

Under that “mandatory” and “unequivocal” language, the Act rejects agencies’ ability to

                                            23
unilaterally “review and reject state-imposed conditions.” Am. Rivers, 129 F.3d at 107;

see also supra Part II.A.

       The other regulations relied upon by the Corps similarly require that a project

satisfy all terms and conditions of an NWP before obtaining “authorization” to proceed

under the NWP. For instance, Section 330.2(c) provides that “[a]uthorization means that

specific activities that qualify for an NWP may proceed, provided that the terms and

conditions of the NWP are met. After determining that the activity complies with all

applicable terms and conditions, the prospective permittee may assume an authorization

under an NWP.” 33 C.F.R. § 330.2(c) (emphases added). Put differently, “[a]n activity

is authorized under an NWP only if that activity and the permittee satisfy all of the

NWP’s terms and conditions.” 33 C.F.R. § 330.1(c) (emphasis added).

       Thus, a precondition for “authorization” of the Pipeline project is satisfaction of

“all of the NWP’s terms and conditions,” necessarily including state-imposed conditions

like Special Condition C under Section 1341(a). 33 C.F.R. § 330.1(c) (emphasis added).

The Corps’ regulations specifically refer to the Corps’ ability to modify “authorizations

under an NWP” (Section 330.1(d)) and “NWP authorizations” (Section 330.4(e)). So,

only a successful authorization activates the discretionary authority in Sections 330.1(d)

and 330.4(e)(1) upon which the Reinstatement purports to rely. In other words, full

compliance with each and every condition in the underlying NWP, including Special

Condition C, is a precondition for the Corps to exercise its discretionary authority to

modify the conditions.



                                           24
       Notably, the “definitions” section of the regulations defines the “discretionary

authority” conferred on the Corps as the authority of the relevant Corps official “to

modify an NWP authorization by adding conditions, to suspend an NWP authorization,

or to revoke an NWP authorization and thus require individual permit authorization.” 33

C.F.R. § 330.2(g) (emphasis added). That the regulations define the Corps’ discretionary

authority as the power to “add[] conditions” further establishes that the Corps can

exercise its discretionary authority only after all “terms and conditions” of an NWP have

been satisfied because it presupposes that the NWP’s other conditions are already met.

The plain language of the regulations does not permit the Corps to replace conditions in

the NWP, as it did by substituting Special Condition 6 “in lieu of” Special Condition C.

Instead, the Corps’ discretionary authority allows it to supplement the conditions set forth

in an NWP with additional conditions, but that discretionary authority is triggered only

upon a successful NWP authorization—i.e., satisfaction of all terms and conditions of the

NWP. Further, that authority is limited to providing additional conditions, above and

beyond those found in the NWP, not replacing them wholesale, as the Corps did here.

       The Corps argues that such a reading of its regulations would render Section

330.4(e)’s language superfluous. In particular, the Corps focuses on Section 330.4(e)’s

language that “[m]odification means the imposition of additional or revised terms or

conditions on the authorization.” 33 C.F.R. § 330.4(e) (emphasis added). The Corps

argues that under this reading, the phrase “or revised” would be meaningless, because

then “all modifications to the NWP authorization would be ‘additional.’” Gov’t Br. at

25.

                                            25
       However, as above, we must consider this provision in conjunction with the Clean

Water Act and the language of the Corps’ other regulations. See Epps v. JP Morgan

Chase Bank, N.A., 675 F.3d 315, 324 (4th Cir. 2012) (emphasizing the “cardinal rule that

statutory [or regulatory] language must be read in context because a phrase gathers

meaning from the words around it”) (citation omitted) (brackets in original). Given the

regulations’ repeated indication that an “authorization” requires full compliance with the

terms and conditions of the underlying NWP, Section 330.4(e) is most naturally read to

mean that only after a project has received such an “authorization”—potentially an

authorization including “additional” “activity-specific” conditions—can the Corps

modify the existing “authorization” by adding further conditions or “revis[ing]” any

activity-specific conditions previously imposed. Under this reading, the Corps could still

“revise” existing conditions under an obtained authorization when any of the criteria

mentioned in 33 C.F.R. § 330.5 are met, including when there are “changes in

circumstances relating to the authorized activity since the NWP itself was issued.” 33

C.F.R. § 330.5(d)(1).      Therefore, the Corps still retains substantial discretionary

authority, but a project must first meet the underlying conditions of the NWP, and

therefore be authorized, to trigger that authority.

       The Corps further argues that this reading fails to meaningfully distinguish a

“verification” from an “authorization” because “authorization” exists “even when no

verification is required,” and the Corps’ “authority to impose ‘additional or revised terms

or conditions’ applies to the ‘authorization,’ not to the broader Nationwide Permit or the

narrower verification.” Gov’t Br. at 23. We agree that verifications and authorizations

                                              26
meaningfully differ, and that a project can be “authorized” even if it is not “verified”

because authorization inheres, even without verification, if a project complies with the

terms and conditions of the NWP. However, that distinction does not advance the Corps’

argument.

       Here, the Pipeline project never satisfied all terms and conditions of NWP 12

because, without dispute, it cannot satisfy the time limit set forth in Special Condition C.

The Pipeline project never obtained “authorization” under NWP 12, and therefore there is

no “authorization” for the Corps to “modify” through “revis[ion].” To agree with the

Corps would allow the Corps’ discretionary authority to permit noncompliance with an

NWP condition. Such a finding would reject the plain language of the Clean Water Act,

which bars the Corps from rejecting, altering, or overriding a state-imposed condition.

See supra Part II.A.

       We accord no deference to an agency’s “improper interpretation of a decidedly

unambiguous regulation.” Sierra Club v. United States Forest Serv., 897 F.3d 582, 602–

03 (4th Cir. 2018). Therefore, Special Condition 6 cannot constitute a “further condition

or restrict[ion]” under 33 C.F.R. § 330.1(d) because the plain language of the regulations,

governed by the Clean Water Act, presupposes that all the conditions in the NWP have

been met. Given the unambiguous language of the Act that state conditions mandatorily

become conditions on the NWP, “[t]o defer to the [Corps] . . . would be to permit the

agency, under the guise of interpreting a regulation, to create de facto a new regulation.”

Christensen v. Harris Cty., 529 U.S. 576, 588 (2000).



                                            27
       Because the Reinstatement replaced Special Condition C with Special Condition

6, rather than merely supplementing or revising the Conditions in the underlying NWP,

the Corps exceeded its statutory authority. See supra Part II.A. That the Reinstatement

conflicts with the Corps’ regulations provides further support for our decision to vacate

the Reinstatement.

                                            III.

       We next address Petitioners’ argument that the Verification was “not . . . in

accordance with law,” 5 U.S.C. § 706(2)(A), because Special Condition A provides that

individual state water quality certifications are required for pipelines equal to or greater

than 36 inches in diameter crossing Section 10 rivers. Because the Department waived

its requirement that Mountain Valley obtain an individual 401 state water quality

certification, the parties agree that Mountain Valley does not possess an individual

certification, even though it meets the triggering criteria for Special Condition A.

       As a threshold matter, this Court must determine what legal standard it will

apply—an issue neither party squarely addresses. The Corps appears to believe the

deferential standard of review set forth in Chevron applies, arguing at several points that

the Corps’ interpretation of Special Condition A is “reasonable,” and that Petitioners’

plain language interpretation “is permissible, [but] not compelled.” Gov’t Br. at 35, 38,

41; see also id. at 37 (stating that the Corps’ alternative interpretation of Special

Condition A is “available”). However, as stated above, Chevron applies only if an

agency action “carries the force of law.” Sierra Club, 899 F.3d at 286.



                                             28
       As with the Reinstatement, there is no evidence that the Corps intended to act with

the force of law in rendering its determination in the Verification that a state can waive a

condition it imposed in certifying an NWP—here, Special Condition A—without

providing public notice and soliciting public comment. The Corps’ Verification simply

states that “On 1 November 2017, [the Department] waived the requirement for Mountain

Valley to obtain an [individualized permit].” J.A. 94. The Verification includes no

explanation of the Corps’ rationale for why it concluded that the state’s waiver of its

condition without notice-and-comment was valid, let alone any indication that it viewed

that determination as binding in future cases. Sierra Club, 899 F. 3d at 288. Nor was this

determination the product of an adversarial process in which opposing views were

presented. Id. at 288. And the more extensive reasoning offered in the Corps’ briefing

constitutes “mere[] litigation positions that do not reflect an exercise of delegated

legislative authority.” Id. at 286. Accordingly, under Mead, the Verification’s legal

conclusion that it could rely on the State Department’s purported waiver of its state-

specific condition absent notice-and-comment is not entitled to Chevron deference.

Similarly, as with the Reinstatement, the Verification is not entitled to Skidmore

deference, as the Corps provided no reasoning at all as to its legal conclusion regarding

the state’s ability to waive Special Condition A without notice-and-comment under the

text of the Clean Water Act. See Skidmore, 323 U.S. at 140.

       The Corps argues that it lawfully relied on the State Department’s waiver letter to

conclude Special Condition A was satisfied. Its argument primarily rests on the claim

that the “certification” in Special Condition A is reasonably understood as having the

                                            29
same meaning as “certification” in Section 1341(a)(1). Examining several certification

requirements under the Act, the Corps and Mountain Valley maintain that Section

1341(a)(1)’s use of the term “certification” “implicitly encompasses the possibility of

waiver” and contend that the use of “certification” in Special Condition A should be read

similarly. Gov’t Br. at 37. Under this reading, a “state’s waiver may substitute for an

individual water quality certification” under Special Condition A. Id. at 39.

       However, the Corps’ argument ignores one critical aspect of the statutory

language.    Although Section 1341(a)(1) expressly contemplates that the state may

“waive” its right to separately certify a federal permit, it also uses both the terms

“certification” and “waive[],” thus undermining the Corps’ argument that the Corps

validly interpreted Special Condition A to be satisfied by the Department’s waiver.

Ultimately, under Section 1341(a)(1), “certification” does not encompass “waiver,” as the

certification requirements do not even apply when a state has waived its certification

authority. Further support for this reading comes from the Corps’ regulations themselves.

Section 330.4(c)(1) states that “State 401 water quality certification pursuant to section

401 of the [CWA], or waiver thereof, is required prior to the issuance or reissuance of

NWPs.” 33 C.F.R. § 330.4(c)(1) (emphasis added). Accepting the Corps’ reading of

“certification” would therefore likely render its own regulation redundant.

       At any rate, even assuming West Virginia could waive Special Condition A, the

waiver was invalid because it did not result from the notice-and-comment process

contemplated by Section 1341(a)(1).         That section provides that each state “shall

establish procedures for public notice in the case of all applications for certification by it

                                             30
and, to the extent it deems appropriate, procedures for public hearings in connection with

specific applications.” 33 U.S.C. § 1341(a)(1). Put differently, federal law requires that

the states establish notice-and-comment procedures for reviewing applications for

certification of nationwide or individual permits.

       Here, West Virginia followed its Section 1341(a)(1)-mandated notice-and-

comment procedures in certifying NWP 12, and therefore in imposing Special Condition

A. But the State Department did not provide a notice-and-comment opportunity in

waiving Special Condition A for the Pipeline project. Allowing West Virginia to revoke,

on a case-specific basis, conditions imposed in its certification of a nationwide permit

would impermissibly allow the state to circumvent Section 1341(a)(1)’s explicit

requirement that state permit certifications satisfy notice requirements.

       Our decision in United States v. Smithfield Foods, Inc., 191 F.3d 516 (4th Cir.

1999), guides our ruling today.      In that case, the Environmental Protection Agency

(“EPA”) brought an enforcement action under the Clean Water Act against Smithfield, a

pork processing and packing company.           Smithfield’s two swine slaughtering and

processing plants discharged pollutants into federal waters, for which it obtained

authorization by a permit from both the EPA and the relevant state regulator. Id. at 520.

The state regulator subsequently modified Smithfield’s permit, after allowing public

review and comment, to apply a more restrictive provision further limiting the maximum

discharge amount of a particular pollutant. Afterward, the state regulator issued several

orders, without engaging in the notice-and-comment process, purportedly delaying

Smithfield’s obligation to comply with the new standard, and Smithfield failed to comply

                                             31
with the new standards. Id. at 522–23. Due to state inaction, the EPA brought an

enforcement action against Smithfield for violating its state permit. Id. at 523. In

defense, Smithfield sought to rely on the state regulator’s subsequent orders as

modifications of the terms of the permit. Id. at 523–24. Smithfield additionally argued

that the district court erred in finding that the EPA’s suit was not barred by Section

309(g)(6)(A)(ii) of the Clean Water Act, which provides in part that “any violation of the

CWA ‘which a State has commenced and is diligently prosecuting an action under a State

law comparable to this subsection’ shall not be the subject of a federal civil enforcement

action.” Smithfield, 191 F.3d at 524–25.

       Two aspects of the district court’s reasoning and judgment—and this Court’s

adoption of that reasoning and judgment—are particularly relevant to the present case.

First, the district court in Smithfield found that the state regulator’s subsequent orders did

not change the terms of the permit because they did not follow the “specific, mandatory

procedures for modification” of the permit laid out in 40 C.F.R. § 122.62. 965 F. Supp.

at 787. That regulation implements Sections 318, 402, and 405 of the Clean Water Act.

40 C.F.R. § 122.1(a)(1), (3). Like Section 401 of the Act, which is codified at Section

1341(a)(1), Section 402 of the Act, 33 U.S.C. § 1342(b)(3), explicitly provides for the

“opportunity for public hearing” before the administrator issues the relevant pollutant

discharge permit. Further, also like Section 1341(a)(1), Section 1342(b)(3) provides that

the public “receive notice of each application for a permit.”

       Admittedly, Smithfield involved a different form of permit issued by the EPA and

a distinct portion of the Act. However, Section 1342(b), just like Section 1341(a), lays

                                             32
out mandatory procedures for notice-and-comment before the issuance of a proposed

state permit. Therefore, under our reasoning in Smithfield, the Corps’ Verification cannot

recognize the state’s waiver of Special Condition A absent the state following the

“specific, mandatory procedures for modification” laid out in Section 1341(a). 965 F.

Supp. at 787.

      In Smithfield, we also agreed with the district court’s ruling that Virginia’s

enforcement scheme was not sufficiently comparable to Section 309(g) of the Act to

trigger the statutory provision barring the EPA’s suit. Id. at 530 n.4. Central to the

district court’s analysis was that for a state law to be comparable to Section 309(g)—and

therefore for the EPA’s suit to be barred—the state law must contain “public notice and

participation rights that are similar to Section 309(g).” 965 F. Supp. at 793. We adopted

the district court’s reasoning and judgment that Virginia’s law was not sufficiently

comparable to Section 309(g).       Smithfield, 191 F.3d at 530 n.4. As the district court

concluded, the state’s enforcement scheme lacked Section 309(g)’s “public notice and

participation safeguards . . . to ensure that interested citizens have an opportunity to

contest administrative actions.” Smithfield, 965 F. Supp. at 793; see also 33 U.S.C. §

1319(g)(4)(A) (“Before issuing an order assessing a civil penalty under this subsection

the Administrator or Secretary, as the case may be, shall provide public notice of and

reasonable opportunity to comment on the proposed issuance of such order.”).

      Again, this aspect of Smithfield addressed a different provision of the Act. But our

reasoning   nonetheless   signals    the   critical   importance   of   notice-and-comment

requirements throughout the Clean Water Act. Smithfield could not argue that an EPA

                                             33
suit was barred precisely because the state enforcement scheme lacked the notice-and-

comment requirements required by the Act. In the instant case, this reasoning carries

even more weight, as any state modifications to its certification of NWP 12 are directly

subject to Section 1341(a)(1)’s requirement that states establish notice-and-comment

procedures.

      In sum, Section 1341(a)(1) of the Clean Water Act specifically contemplates and

requires a notice-and-comment process for case-specific modifications of conditions

imposed as part of a state’s Section 401 certification of a nationwide permit. To hold

otherwise would constitute a back-door mechanism for a state to circumvent Congress’s

intended notice-and-comment process: the state could issue certification conditions after

engaging in the required notice-and-comment process but then refuse to apply those

conditions in each case.     Accordingly, if West Virginia desires to waive Special

Condition A, it must do so through the proper notice-and-comment procedures laid out in

Section 1341(a)(1). Because the Corps’ Verification and Reinstatement ignored this

requirement, and impermissibly found that Mountain Valley complied with all terms and

conditions of NWP 12, we vacate them both in their entirety.

                                           IV.

       Finally, the Corps and Mountain Valley argue that this Court need not vacate the

Verification and Reinstatement in their entirety but should instead remand the case to the

Corps to further consider whether verification is appropriate. In support of this position,

the Corps and Mountain Valley rely on the D.C. Circuit’s decision in Allied-Signal, Inc.



                                            34
v. U.S. Nuclear Reg. Comm’n, 988 F.2d 146, 150–51 (D.C. 1993), concluding that a court

may decline to vacate an insufficiently supported agency decision on equitable grounds.

       This Court has never formally embraced the Allied-Signal remand-without-vacatur

approach. Nevertheless, even if we were to follow Allied-Signal, that decision would not

support the Corps’ and Mountain Valley’s argument. Allied-Signal holds that in deciding

whether to exercise its discretion to remand, rather than vacate, an unlawful agency

action, a court should consider “the seriousness of the order’s deficiencies (and thus the

extent of doubt whether the agency chose correctly),” and whether “there is at least a

serious possibility that the [agency] will be able to substantiate its decision on remand.”

Allied-Signal, 988 F.2d at 150–51. Therefore, Allied-Signal’s use of the remedy of

remand without vacatur principally is relevant in matters where agencies have

“inadequately supported rule[s].” Id. at 150. That is not the case here. Instead, we find

that the Verification and Reinstatement’s conclusions as to Special Conditions A and C

were legally deficient, as they exceeded the Corps’ statutory authority. The Supreme

Court has recognized that Section 706(2)(A) “requires federal courts to set aside federal

agency action” that is “not in accordance with law.”          F.C.C. v. NextWave Pers.

Commc’ns Inc., 537 U.S. 293, 300 (2003).

       Given that Special Condition C cannot be satisfied by the “dry” method, an

individual permit will likely be necessary. Therefore, there is not a “serious possibility”

that the agency will be able to “substantiate its decision on remand.” Allied-Signal, 988

F.2d at 151. Accordingly, we vacate the Verification and Reinstatement in their entirety.

                                                                               VACATED

                                            35